                       Case 1:20-cr-00412-AT Document 23 Filed 08/28/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No. 20-CR-412
                     Brian Kolfage, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Andrew Badolato                                                                                               .


Date:          08/28/2020                                                             /s/ Michael P. Heffernan
                                                                                         Attorney’s signature


                                                                                  Michael P. Heffernan, 5598099
                                                                                     Printed name and bar number

                                                                                        Mayer Brown LLP
                                                                                   1221 Avenue of the Americas
                                                                                      New York, NY 10020
                                                                                               Address

                                                                                  mheffernan@mayerbrown.com
                                                                                            E-mail address

                                                                                          (212) 506-2576
                                                                                          Telephone number

                                                                                          (212) 849-5797
                                                                                             FAX number
